CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             1 of1 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 1#: 833




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF SOUTH DAKOTA

  UNITED STATES OF AMERICA,                )
                                           )
                      Plaintiff,           )
                                           )
         v.                                ) CASE NO.                     19-4121
                                           )
  MICHAEL J. POTTEBAUM, also known as Mike )
  Pottebaum; PAMELA H. POTTEBAUM, also     )
  known as Pam Pottebaum; and              )
  UNION COUNTY, SOUTH DAKOTA,              )
                                           )
                      Defendants.          )

                                             COMPLAINT

         Plaintiff United States of America brings this civil action to reduce to judgment unpaid

  federal income tax assessments made against defendant Michael J. Pottebaum and enforce

  federal tax liens on the real property described in Count II of this complaint.

                                    JURISDICTION and VENUE

         1. This Court has jurisdiction over this action pursuant to § 7402(a) and 7403 of the

  Internal Revenue Code (26 U.S.C.) and 28 U.S.C. §§ 1340 and 1345.

         2. This action is brought at the direction of a delegate of the Attorney General of the

  United States and with the authorization and at the request of the Chief Counsel of the Internal

  Revenue Service, a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C. §§ 7401 and

  7403(a).

         3. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1396 because the

  individual defendants reside in this district.



                                                   1
                                                                                              17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             2 of2 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 2#: 834




                                               PARTIES

         4. Plaintiff is the United States.

         5. Defendant Michael J. Pottebaum is a resident of South Dakota, and has an address at

  594 East Sawgrass Trail, Dakota Dunes, Union County, South Dakota.

         6. Defendant Pamela H. Pottebaum is a resident of South Dakota, and has an address at

  594 East Sawgrass Trail, Dakota Dunes, Union County, South Dakota.

         7. Union County, South Dakota is named as a defendant to Count II of the complaint,

  pursuant to 26 U.S.C. § 7403(b), because it may claim an interest in the real property on which

  the United States seeks to enforce its tax liens.

          Defendants Michael J. and Pamela H. Pottebaum’s Income Tax Assessments

         8. Michael J. Pottebaum and Pamela H. Pottebaum jointly filed their 2004, 2005, 2006,

  2007, and 2009 federal income tax returns.

         9. On the dates specified below, a delegate of the Secretary of the Treasury made

  assessments of federal income tax, penalty, and interest against Michael J. Pottebaum and

  Pamela H. Pottebaum for the years and in the amounts hereinafter indicated:

           Tax         Dates           Tax                Penalty      Interest
           Year        Assessment      Assessed           Assessed     Assessed

           2004        08/01/2005      $ 88,113.88        $ 2,080.98 $     1,497.03
                       10/01/2018                                      $ 54,882.44
           2005        05/22/2006      $ 90,338.80        $ 3,820.80 $      573.43
                       10/01/2018                                      $ 54,786.03
           2006        07/30/2007      $ 73,748.28        $ 3,912.44 $     1,392.42
                       07/11/2011      $ 71,984.77        $ 7,198.48
           2007        08/04/2008      $ 43,389.71                     $     89.63
                                                      2
                                                                                              17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             3 of3 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 3#: 835




                       04/20/2009     $   5,235.13     $ 1,073.26
                       07/18/2011     $ 82,573.57      $16,514.71
             2009      11/15/2010     $ 16,406
                       07/29/2013     $ 13,559         $ 2,999.80 $     1,905.72

         10. The IRS gave notices of the assessments described in paragraph 9 above, and made

  demands for payment to Michael J. Pottebaum and Pamela H. Pottebaum on or about the dates of

  the assessments.

                Michael J. and Pamela H. Pottebaum Acquired the Subject Property

         11. By warranty deed dated June 15, 2011, and recorded with the Union County, Elk

  Point, South Dakota Register of Deeds Office on July 13, 2011, Michael J. Pottebaum and

  Pamela H. Pottebaum acquired real property located at 594 East Sawgrass Trail, Dakota Dunes,

  South Dakota 57049 from Kenneth B. Mouw. The real property has a legal description as

  follows:

                         Lot Thirty-three (33) in Dakota Dunes Golf Course
                         5th Addition in Dakota Dunes, Union County,
                         South Dakota, according to the recorded plat thereof.

             Defendants Michael J. and Pamela H. Pottebaum’s Chapter 7 Bankruptcies

         12. On December 5, 2013, Michael J. Pottebaum filed a Chapter 13 bankruptcy case, In

  re Michael J. Pottebaum (Case No. 13-02030 N.D. Iowa), which was converted to a Chapter 7

  case on June 10, 2014.

         13. Michael J. Pottebaum commenced an adversary proceeding in connection with his

  bankruptcy matter, seeking a determination that his federal income tax debts for the 2004, 2005,




                                                  3
                                                                                            17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             4 of4 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 4#: 836




  2006, 2007, and 2009 tax years are dischargeable. See Pottebaum v. United States (Adversary

  No. 14-09067 N.D. Iowa). Docket Entry No. 1.

         14. On August 3, 2016, the bankruptcy court entered judgment in the adversary

  proceeding, in accordance with a stipulation, excepting Michael J. Pottebaum’s 2004, 2005,

  2006, 2007, and 2009 federal income tax liabilities from discharge pursuant to 11 U.S.C.

  § 523(a)(1)(C). Docket Entry No. 47.

         15. The bankruptcy court’s judgment also stated that the pre-petition penalties relating to

  Michael J. Pottebaum’s nondischargeable federal income tax liabilities are dischargeable under

  11 U.S. C. § 523(a)(7)(B). ECF Doc. No. 47.

         16. Michael Pottebaum’s bankruptcy discharge of pre-petition penalties had no effect on

  the liens relating to those penalties because the IRS filed pre-petition notices of federal tax lien.

  11 U.S.C. § 522(c)(2)(B). The liens for the pre-petition penalties survived the discharge. Id.

         17. The ten-year statutory period for collecting Michael Pottebaum’s 2004, 2005, 2006,

  2007, and 2009 federal income tax liabilities was suspended during the pendency of his

  bankruptcy proceeding and for six months thereafter. 26 U.S.C. §§ 6502(a) and 6503(h)(2).

         18. On July 15, 2014, Pamela Pottebaum filed a Chapter 7 bankruptcy case, In re Pamela

  J. Pottebaum, (Case No. 14-01100 N.D. Iowa).

         19. Pamela Pottebaum filed an adversary proceeding in connection with her bankruptcy

  matter, seeking a determination that her federal income tax debts for the 2004, 2005, 2006, 2007,

  and 2009 tax years are dischargeable. See Pottebaum v. United States (Adversary No. 14-09066

  N.D. Iowa). Docket Entry No. 1.



                                                     4
                                                                                                 17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             5 of5 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 5#: 837




         20. On November 13, 2015, the bankruptcy court entered judgment in the adversary

  proceeding, in accordance with a stipulation, discharging Pamela Pottebaum’s 2004, 2005, 2006,

  2007, and 2009 federal income tax liabilities under 11 U.S. C. § 727(a). Docket Entry No. 23.

         21. Pamela Pottebaum’s bankruptcy discharge of her 2004, 2005, 2006, and 2007 federal

  income tax liabilities had no effect on the liens relating to those tax liabilities because the IRS

  filed pre-petition notices of federal tax lien. 11 U.S.C. § 522(c)(2)(B); 26 U.S.C. § 6322.

  Docket Entry No. 23. The liens for the 2004, 2005, 2006, 2007, and 2009 federal income tax

  liabilities survived the discharge. Id.

         22. The ten-year statutory period for collecting against the liens relating to Pamela

  Pottebaum’s 2004, 2005, 2006, 2007, and 2009 federal income tax liabilities was suspended

  during the pendency of her bankruptcy proceeding and for six months thereafter. 26 U.S.C. §§

  6502(a) and 6503(h)(2).

   COUNT I – Reduce Michael J. Pottebaum’s federal income tax assessments to judgment

         23. The allegations contained in paragraphs 1-5 and 8-22 above are incorporated herein.

         24. As of April 12, 2019, the unpaid balances for Michael J. Pottebaum’s 2004,

  2005, 2006, 2007, and 2009 federal income tax liabilities, including interest and without

  penalties discharged in bankruptcy, are as follows:

                                  Tax Year      *Balance of
                                                Liability as of
                                                July 8, 2019
                                  2004          $ 91,384.79
                                  2005          $132,871.30
                                  2006          $218,582.61

                                                    5
                                                                                                 17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             6 of6 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 6#: 838




                                 2007          $148,859.28
                                 2009          $ 19,278.30
                                 TOTAL         $610,976.28

  *This balance, as of July 8, 2019, includes assessments, payments, credits, lien and collection
  fees, and accrued statutory interest (which compounded daily on the entire unpaid balance from
  the date of the assessments through July 8, 2019). Interest and other statutory additions have
  accrued and will continue to accrue thereafter.

         25. Despite the notices and demands described in paragraph 10 above, Michael J.

  Pottebaum failed to pay the amounts he owes for tax years 2004, 2005, 2006, 2007, and 2009

  described in paragraph 24 above.

         26. By reason of the foregoing, Michael J. Pottebaum is liable to the United

  States in the amount of $610,976.28, plus interest and other statutory additions that have accrued

  and will continue to accrue thereon from July 8, 2019.

         WHEREFORE, the United States requests entry of judgment in its favor on Count I as

  follows:

         (a) that the Court enter judgment in favor of the United States and against Michael J.

  Pottebaum for $610,976.28, plus interest and other statutory additions that have accrued and will

  continue to accrue thereon after July 8, 2019, until the judgment is paid; and

         (b) that the Court award the United States its costs and such other and further relief as the

  Court deems just and proper.

                                   COUNT II -Lien Enforcement

             Attachment of Federal Tax Liens and Filing of Notices of Federal Tax Liens

         27. The allegations contained in paragraphs 1 through 26 above are incorporated herein.


                                                   6
                                                                                               17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             7 of7 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 7#: 839




         28. As a result of the assessments described in paragraph 9 above, as well as the notices

  of assessments, demands for payment, and subsequent failures to pay, federal tax liens arose,

  pursuant to 26 U.S.C. §§ 6321 and 6322, in favor of the United States on the dates of each of the

  assessments and attached to all property and rights to property then belonging to Michael J. and

  Pamela H. Pottebaum, including their interest in the real property described in paragraph 11

  above, as a matter of law.

         29. A delegate of the Secretary of the Treasury filed notices of federal tax liens relating

  to Michael J. and Pamela H. Pottebaum’s 2004, 2005, 2006, 2007, and 2009 federal income tax

  years with the Union County, Elk Point, South Dakota Register of Deeds Office on the dates

  listed below:

                   Tax Year        Date NFTL Filed          Date NFTL Refiled

                      2004         August 20, 2012          September 16, 2014

                      2005           April 3, 2008            October 13, 2015

                      2006           April 3, 2008          September 26, 2016
                                     June 11, 2013
                      2007           June 15, 2009
                                     June 11, 2013

                      2009        September 23, 2013



         30. The federal tax liens referred to in paragraph 29 above may be enforced against the

  subject property and the subject property may be sold.

         WHEREFORE, the United States respectfully requests this Court to enter judgment in its

  favor and against all other parties to this action on Count II of its complaint as follows:


                                                     7
                                                                                                17611413.1
CaseCase
    4:19-cv-04000
         4:19-cv-04121-KES
                   Document Document
                            61 *SEALED*
                                     1 Filed
                                          Filed
                                             07/11/19
                                                07/11/19Page
                                                          Page
                                                             8 of8 10
                                                                   of 10
                                                                      PageID
                                                                         PageID
                                                                             #: 8#: 840




        A. Declare that the federal tax liens are valid and subsisting liens that attach to all

           property and rights to property of Michael J. Pottebaum and Pamela H. Pottebaum as

           of the dates of the respective assessments made against them;

        B. Declare that the federal tax liens attached to the real property described in paragraph

           11 above;

        C. Order that any defendant claiming an interest in the real property described in

           paragraph 11 above superior to the federal tax liens affirmatively demonstrate their

           interest;

        D. Order that the federal tax liens be enforced, that the real property described in

           paragraph 11 above be sold in a judicial sale according to the law, free and clear of

           any right, title, lien, claim, or interest of any other lien holders, and that the proceeds

           of the sale be distributed to the parties in such amounts as this Court determines; and

        E. That this Court award the United States such other relief as is just and equitable,

           including awarding the United States its costs.


                                                       RONALD A. PARSONS, JR.
                                                       United States Attorney

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Tax Division

                                                       /s/ LaQuita Taylor-Phillips
                                                       LaQuita Taylor-Phillips, Trial Attorney
                                                       Tax Division, U.S. Department of Justice
                                                       Post Office Box 7238, Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: (202) 305-7945
                                                       Facsimile: (202) 514-6770
                                                       Email: LaQuita.Taylor-Phillips@usdoj.gov
                                                  8
                                                                                                  17611413.1
             CaseCase
                 4:19-cv-04000
                      4:19-cv-04121-KES
                                Document Document
                                         61 *SEALED*
                                                  1 Filed
                                                       Filed
                                                          07/11/19
                                                             07/11/19Page
                                                                       Page
                                                                          9 of9 10
                                                                                of 10
                                                                                   PageID
                                                                                      PageID
                                                                                          #: 9#: 841
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
         UNITED STATES OF AMERICA                                                                           MICHAEL J. POTTEBAUM, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Union County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
        LaQuita Taylor-Phillips, Trial Attorney, U.S. Department of Justice
        Tax Division, P.O. Box 7238, Ben Franklin Station, Washington, DC
        20044. Telephone: (202)305-7945; Fax: (202)514-6770

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. Sections 7402(a) and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                              Civil action to reduce to judgment unpaid federal income tax assessments and enforce federal tax liens.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         610,976.28                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/11/2019                                                              /s/ LaQuita Taylor-Phillips
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
          CaseCase
               4:19-cv-04000
                   4:19-cv-04121-KES
JS 44 Reverse (Rev. 02/19)    DocumentDocument
                                       61 *SEALED*
                                               1 Filed
                                                     Filed
                                                        07/11/19
                                                           07/11/19
                                                                  Page
                                                                    Page
                                                                       10 of
                                                                          1010
                                                                             of PageID
                                                                                10 PageID
                                                                                       #: 10
                                                                                           #: 842
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
